DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/21 have been considered by the examiner.

Drawings
The drawings were received on 3/3/21 are acceptable.  

Allowable Subject Matter
Claims 1-6 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a snubber circuit including the limitation “a positive electrode of the snubber capacitor is configured to be coupled to the high potential node, the diode is configured such that an anode of 

Claim 6 is allowed because the prior art of record fails to disclose or suggest a snubber circuit including the limitation “wherein a positive electrode of the snubber capacitor is configured to be coupled to the high potential node, the diode is configured such that an anode of the diode is coupled to a negative electrode of the snubber capacitor, and a cathode of the diode is coupled to the switch node, and the coil is configured such that one end of the coil is coupled to the negative electrode of the snubber capacitor, and another end of the coil is coupled to the reference potential node“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2014/0313627 A1) disclose an active snubber topology.
Zhang (US 2009/0257255 A1) discloses an active snubber for transition mode power converter.
Kinbara (US 5,260,607) discloses a snubber circuit for power converter.
Yatsu (US 2016/0094118 A1) discloses a snubber circuit. 
Torii et al. (US 10,224,808 B2) disclose an electric power conversion device with snubber circuit.
Lu (US 10,505,440 B1) discloses an active snubber for switching power converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838